Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11 and 14-18 are currently pending in the present application.
Claims 1-10, 12-13, and 19 have been cancelled by the applicant; claims 11 and 17 are currently amended; and claims 14-16 and 18 have been previously presented.
Response to Amendment
The amendment dated 30 August 2021 has been entered into the record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended for the purpose of correcting grammar as follows: 
Claim 11.  A method for manufacturing a liquid crystal antenna, including the following steps: providing a first substrate; forming a first metal film layer on the first substrate through plating; providing a second substrate; forming a second metal film layer on the second substrate through plating; patterning the first metal film layer and/or the second metal film layer; and forming a liquid crystal layer between the first substrate and the second substrate, wherein the first metal film layer is arranged on one side, facing the second substrate, of the first substrate, and the second metal film layer is arranged on one side, facing the first substrate, of the second substrate, wherein the an electroplating method.
Allowable Subject Matter
Claims 11 and 14-18 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art of record, alone or in combination, does not explicitly disclose or suggest the steps of plating a surface of the seed layer with a chemically deposited layer through chemical deposition and plating a surface of the chemically deposited layer with and electroplated metal layer through an electroplating method, in combination with the remaining claim limitations.
Regarding claims 14-18, because they depend upon claim 11, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871